Citation Nr: 0525481	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and the Army 
Reserve from May 1985 to May 1993.  He has confirmed active 
duty for training (ACDUTRA) from June 18, 1985 to August 22, 
1985; from June 16, 1986 to July 31, 1986; and from November 
7, 1992 to November 21, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The appellant presented testimony in a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2004 and submitted additional evidence.  This evidence, along 
with a waiver of RO consideration, was accepted by the Board.

The Board remanded the claim in February 2005 for further 
development.  The Appeals Management Center (AMC) undertook 
such development and issued a supplemental statement of the 
case in August 2005.


FINDING OF FACT

The appellant's mental disorders have not been medically 
linked to his periods of active duty for training.


CONCLUSION OF LAW

The appellant's mental disorders were not incurred or 
aggravated in his active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a mental disorder.  In this 
context, the Board notes that a substantially complete 
application was received in December 1998 and adjudicated in 
July 1999, prior to the enactment of the VCAA.  During the 
long course of the appeal, however, in March 2005, the AMC 
provided notice to the appellant regarding the VA's duties to 
notify and to assist.  Specifically, the AMC notified the 
appellant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  He was instructed to 
submit any evidence in his possession that pertained to his 
claim.  In August 2005, the AMC readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the March 2005 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to his claim for benefits.  Medical records from 
the appellant's National Guard and Reserve service have been 
associated with the claims file.  Additionally, all 
identified private medical records have been secured.  

The Board notes that the appellant has not been medically 
evaluated by VA in conjunction with his claim.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
appellant suffered an event, injury or disease in service, 
and indicates that the current disability may be associated 
with the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2004); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  In this case, as will be 
discussed more fully below, the record does not establish 
that the appellant suffered an event, injury, or disease 
while on active duty for training.  Accordingly, a medical 
opinion need not be sought. 

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant.

Service Connection

The appellant contends that he took medication for mental 
disabilities while on active duty for training in the Army 
Reserve and is therefore entitled to service connection for 
these disorders. 

The Board notes that the appellant has no period of active 
duty, but in fact does have the following confirmed periods 
of ACDUTRA: from June 18, 1985 to August 22, 1985; from June 
16, 1986 to July 31, 1986; and from November 7, 1992 to 
November 21, 1992.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA).  It also may 
be granted for injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002), 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a appellant need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service records from the appellant's National Guard and 
Reserve files are negative for complaint, treatment or 
diagnosis of a mental disorder.

Concurrent private treatment records reveal that the 
appellant sought psychiatric treatment in September 1992, at 
which time diagnoses of  "obsessional neurosis (obsessive 
compulsive disorder), major depression - possible bipolar, 
and chronic anxiety" were noted.  Counseling notes from this 
facility, dated from October 1992 to May 1993, confirm that 
the appellant was prescribed medication for these disorders.  
Of note is a treatment record dated November 24, 1992, at 
which time the appellant referred to his military service, 
indicating the reason for the appellant's prior cancellation 
of an appointment as being on training duty for the Reserve.  
No further mention is made of his service.

The appellant underwent an initial psychosocial assessment in 
October 1993 at a private facility.  A complete history was 
taken, to include the medical, mental, social, familial, and 
industrial areas.  The appellant did not report his National 
Guard or Reserve service.  Diagnoses of obsessive compulsive 
disorder, bipolar disorder, and polysubstance abuse were 
noted. 

The balance of the medical records, dating to January 2003, 
confirm treatment for these psychiatric illnesses.  While on 
one occasion, the appellant referred to a dream pertaining to 
his National Guard service, at no point was a connection 
drawn by a medical professional between that service and his 
mental disabilities.  In fact, the appellant himself does not 
contend such a nexus.  The Board observes that the records 
dating the onset of the psychiatric treatment are not during 
any of the appellant's periods of active duty for training.  

Regarding whether the appellant's mental disabilities were 
aggravated by his period of active duty for training, the 
Board notes that there is one such period after his initial 
diagnosis to review (from November 7, 1992 to November 21, 
1992).  The record is devoid of evidence during that period; 
however, the medical evidence directly after this period, to 
include reports dated November 24, 1992 and December 21, 
1992, reveals that the appellant was stable on medication.  
There is no indication of aggravation.  

The Board finds that given the lack of evidence of the onset 
or aggravation of a mental disability during the appellant's 
periods of ACDUTRA, as well as the lack of medical evidence 
establishing a nexus between the appellant's mental 
disabilities and his service in the National Guard or the 
Reserve, the preponderance of the evidence is against the 
appellant's claim.  Accordingly, the benefit of the doubt 
provision does not apply.  Service connection has not been 
established in this case. 


ORDER

Entitlement to service connection for a mental disorder is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


